Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/30/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1, 3-7, 12, 14-15 and 21-25 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a shrimp-like food comprising: fibrous portions which contain a mannan; and a binding portion which contains a mannan and which binds between the fibrous portions; wherein the fibrous portions are arranged in the food in a random orientation; and wherein the binding portion further contains starch, and the fibrous portions do not contain starch.
The closest prior art of JP-5874644 teaches a shrimp-like food, however, fails to teach wherein the fibrous portions are arranged in the food in a random orientation; and wherein the binding portion further contains starch, and the fibrous portions do not contain starch.
The randomness orientation of Applicant’s food provides a shrimp-like food that is more analogous to shrimp in both appearance and texture. The randomness gives the food a flaky, more pleasant texture than a parallel orientation.
It is critical for the binding material to have starch to bind the fibrous portions together while not having starch in the fibrous portions as there is no functional purpose to have starch in these fibrous portions as the function of the starch is to bind and excessive starch in the fiber portions where it is not needed leads to the food not being plump and flaky which is critical to providing a shrimp-like food that 
The secondary references of record do not teach or suggest the combined limitations not taught by JP-5874644.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 30, 2021